FILED
                           NOT FOR PUBLICATION
                                                                             FEB 21 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-10458

              Plaintiff-Appellee,                D.C. No.
                                                 4:10-cr-00865-DCB-LAB-1
 v.

ISAAC MONGE,                                     MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                          Submitted February 16, 2018**
                            San Francisco, California

Before: BEA and N.R. SMITH, Circuit Judges, and LASNIK,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert S. Lasnik, United States District Judge for the
Western District of Washington, sitting by designation.
      Issac Monge appeals the district court’s order denying his motion for a

reduction of sentence under 18 U.S.C. § 3582(c)(2). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Monge argues that he is entitled to a sentence reduction under United States

Sentencing Guidelines Amendment 782. We review “de novo whether a district

court has jurisdiction to modify an otherwise final sentence.” United States v.

Waters, 771 F.3d 679, 680 (9th Cir. 2014) (per curiam). A district court has

jurisdiction to modify an imposed sentence where the “defendant . . . has been

sentenced to a term of imprisonment based on a sentencing range that has

subsequently been lowered by the Sentencing Commission.” 18 U.S.C. §

3582(c)(2). Monge is not eligible for sentence reduction, because his sentence was

not “based on” a subsequently lowered sentencing range. Id.; see also United

States v. Rodriguez-Soriano, 855 F.3d 1040, 1042 (9th Cir. 2017). Neither the

prosecution nor the defense argued for a sentence reduction based on the

Guidelines, and the district court did not impose a sentence based on the applicable

Guidelines range. Rather, the district court stated (1) it was departing substantially

below both the Guidelines and the mandatory minimum; and (2) the sentence was

based on Monge’s conduct herein.

      AFFIRMED.


                                           2